   Case: 5:20-cv-01776-JRA Doc #: 8 Filed: 11/25/20 1 of 4. PageID #: 4




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


Roger Francis, et al.,                         )      CASE NO. 5:20 CV 1776
                                               )
               Plaintiffs,                     )      JUDGE JOHN R. ADAMS
                                               )
         v.                                    )
                                               )      MEMORANDUM OF OPINION
Ben Carson, et al.,                            )      AND ORDER
                                               )
               Defendants.                     )


                                          I. Background

       Pro se plaintiffs Roger and Marta Francis, who now appear to reside in Calabasas,

California, have filed an in forma pauperis civil rights complaint pursuant to 42 U.S.C. § 1983 and

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) against

multiple federal, state, and local officials. (Doc. No. 1.) The plaintiffs sue the current and former

Secretaries of the United States Department of Housing and Urban Development (“HUD”); the

General Counsel and Director of the Ohio Department of Health; the Assistant Secretary and

Region V Director of HUD’s Office of Fair Housing and Equal Opportunity; and the former

Director, Chairman, General Counsel, and Manager of the Akron Metropolitan Housing Authority.

       The complaint does not set forth clear allegations or legal claims against any of the

defendants. The plaintiffs generally allege that, from mid-2012 until they filed this complaint in

2020, they and others have been harmed by “toxic exposures” relating to unsafe water at a

HUD/AMHA Senior apartment complex in Barberton, Ohio. (Id. at 4-5, ¶¶ III, IV.) They assert

“Ongoing Civil/Criminal Actions/Failures to Act Environmental /Disability/ Political/ Race/ Color/
    Case: 5:20-cv-01776-JRA Doc #: 8 Filed: 11/25/20 2 of 4. PageID #: 5




Age/ National Origin, Religious & Fair Housing Title VIII Discrimination/Retaliation Resulting

in Personal Injury Consequential to Fraud & Malfeasance” and seek damages and various injunctive

relief. (Id. at 4, ¶III(C); 5, ¶V.)

                                      II. Standard of Review

        Although the standard of review for pro se pleadings is liberal, Williams v. Curtin, 631 F.3d

380, 383 (6th Cir. 2011), “the lenient treatment generally accorded pro se litigants has limits.”

Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Pro se plaintiffs must still meet basic

pleading requirements, and courts are not required to conjure allegations on their behalf. See Erwin

v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001). Federal district courts are expressly required

under 28 U.S.C. §1915(e)(2)(B) to screen all in forma pauperis complaints brought in federal court,

and to dismiss before service any such action that the court determines is frivolous or malicious,

fails to state a claim on which relief may be granted, or seeks monetary relief from a defendant who

is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). In order to

survive a dismissal for failure to state a claim, a complaint must set forth “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Id. (holding that the

dismissal standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007) governs dismissals for failure to state a claim under §1915(e)(2)(B)).

Although detailed factual allegations are not required, the “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. Additionally, they

must be sufficient to give the defendants “fair notice of what [the plaintiff’s] claims are and the

grounds upon which they rest.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).

                                           III. Discussion

        Upon review, the Court finds that the plaintiffs’ complaint must be dismissed pursuant to
    Case: 5:20-cv-01776-JRA Doc #: 8 Filed: 11/25/20 3 of 4. PageID #: 6




§ 1915(e)(2)(B). Even liberally construed, it does not contain allegations sufficient to state any

plausible federal claim against any defendant. The vague, conclusory, and largely incoherent

allegations and statements set forth in the plaintiffs’ pleading are insufficient to raise a right to

relief against any defendant on any federal claim above the speculative level. See Lillard v.

Shelby Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a court is not required to accept

summary allegations or unwarranted conclusions in determining whether a complaint states a

claim for relief). Further, where as here defendants are named in the caption of a complaint

without factual allegations in the body of the complaint sufficient to suggest the personal

involvement of each defendant in the rights violation alleged, the complaint is subject to

dismissal even under the liberal construction afforded pro se pleadings. Gilmore v. Corr. Corp.

of Am., 92 F. App'x 188, 190 (6th Cir. 2004).

        In addition, the plaintiffs’ complaint fails to allege any plausible claim for relief against

any individual federal employee or official under Bivens. In Bivens, the Supreme Court found

that the Fourth Amendment constituted a waiver of sovereign immunity in actions against

federal officers sued in their individual capacities. But since Bivens was decided, the Supreme

Court has recognized Bivens claims against individual federal employees in only two other

contexts: (1) in a Fifth Amendment gender-discrimination case, Davis v. Passman, 442 U.S. 228

(1979); and (2) in a failure to provide medical treatment Eighth Amendment case, Carlson v.

Green, 446 U.S. 14 (1980). The Supreme Court has now made it clear that federal courts

should refrain from extending Bivens outside of the three specific contexts in which it has

already been applied. Ziglar v. Abbasi, 137 S.Ct. 1843, 1855 (2017) (reasoning that Congress

provided a specific damages remedy for plaintiffs whose constitutional rights were violated by

state officials through 42 U.S.C. § 1983, but did not provide a corresponding remedy for
   Case: 5:20-cv-01776-JRA Doc #: 8 Filed: 11/25/20 4 of 4. PageID #: 7




constitutional violations by federal officials). Here, the plaintiffs have not alleged claims falling

within the specific contexts that have been recognized for Bivens suits, and there is no basis to

imply a cause of action against any of the individual federal defendants under Bivens.

                                            Conclusion

       Accordingly, the plaintiffs’ motion to proceed in forma pauperis (Doc. No. 2) is granted,

and for the reasons stated above, their complaint is dismissed for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B). The plaintiffs’ motion for appointment of counsel (Doc.

No. 3) is denied as moot. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                s/John R. Adams 11-25-20
                                               JOHN R. ADAMS
                                               UNITED STATES DISTRICT JUDGE
